SEVERENS, District Judge.
The controlling facts in each of these cases are similar to those involved in the case of Same Plaintiff v. Rust (No. 178, just decided) 68 Fed. 155, and are subject to the application of the same principles upon which that decision rests. The most material difference in the facts consists in this: that in these cases there was no approval and certification of the lands in suit by the secretary of the interior, as in the Rust Case, but the plaintiff founds its title upon the selection of lists of swamp lands made by the surveyor general, and reported to the commissioner of the general land office, in pursuance of the instructions of the commissioner of November 21, 1850, in which the surveyor general was directed to tender the option to the state in respect to the basis on which the granted lands should be identified. Those lists, as has been said, were never approved by the secretary, but were superseded by other lists, which were made in correction of the mistakes in the former lists, upon the. ascertainment of the frauds and errors of the original survey. The old lists had been thus superseded before the passage of the act of March 3, 1857. We are entirely unable to agree with the plaintiff in its contention that the original selection of the surveyor general was confirmed by that act. We do not think that congress intended to resurrect the lists which had been already discarded because erroneous. But we have discussed this subject in the principal case, and indicated the grounds of our opinion so fully that it is unnecessary to repeat them *171here. There is no other difference in the essential facts of the eases which requires especial consideration. The details vary, but not enough to affect: the main drift of the facts or.the principles applicable to them. We think the judgment in each of these cases should be affirmed.